Reasons for Allowance
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on July 08, 2021, with respect to the objections to the drawings, the specification and claims 1, 3, 4, and 7 have been fully considered and are persuasive.  The objections have has been withdrawn. 
The drawings were received on July 08, 2021.  These drawings are approved by the examiner.
The substitute specification filed July 08, 2021 has been entered.
Claims 1-7 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Dent (US 2010/0226448 A1) relates an improved channel estimation technique that determines accurate scatterer parameters for scattering objects in a wireless channel, and extrapolates the scatterer parameters in both time and frequency to characterize the scattering objects for a different time and a different frequency. Ahlander et al. (US 2014/0254421 A1) relates to a radio network node that measures a first channel gain based on a received power of a sounding reference signal over a first set of frequencies from a user equipment; measures a second channel gain based on a received power of a received demodulation reference signal of a physical uplink shared channel over a second set of frequencies from the user equipment; and estimates a third channel gain over the frequencies of the bandwidth based on the measured first channel gain and the measured second channel gain. However, the prior art fails to teach or suggest that the calculation of a weighted mean of channel measurements or channel estimates extrapolated forward in time and of channel measurements or channel estimates .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Young T. Tse/Primary Examiner, Art Unit 2632